Citation Nr: 0806468	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  99-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Buerger's disease, 
to include as due to exposure to generator exhaust, carbon 
monoxide fumes, cold exposure, alcohol dependence and 
substance abuse.

2.  Entitlement to special monthly pension by based on the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2003 the veteran, his wife and daughter testified at 
a hearing at the RO before a Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
files.

When the veteran's claims were before the Board in November 
2003, they were remanded for additional development.  


REMAND

In June 2003, a Travel Board hearing was held before a 
Veterans Law Judge who is no longer employed by the Board.  
In February 2008, the veteran exercised his right to be 
afforded another hearing at the RO before a Veterans Law 
Judge.  

Accordingly, the case is REMANDED to the RO in Huntington, 
West Virginia, or the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The veteran should be scheduled for a 
Board hearing at the appropriate RO in 
accordance with the docket number of his 
appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



